Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Earl Brown appeals the district court’s order denying his motions for leave to proceed in forma pauperis and for appointment of counsel and order denying his motion for reconsideration. The denial of in forma pauperis status is immediately appealable. Roberts v. U.S. Dist. Ct., 339 U.S. 844, 845, 70 S.Ct. 954, 94 L.Ed. 1326 (1950) (per curiam). We have reviewed the record and conclude the appeal is without merit. Accordingly, we deny leave to proceed in forma pauperis on appeal and dismiss the district court’s orders for the reasons stated by the district court. Brown v. Sears Holding Mgmt. Corp., No. 4:14-cv-00033-D (E.D.N.C. July 21 & Aug. 1, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.